internal_revenue_service number release date index number ------------------------ --------------------------- ----------------- ------------------------------------ ------------------------------ legend department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc tege eoeg eo2 plr-120155-10 date date city -------------------------------------------------- ---------- state city code trust ------------- ------------------------------------------------------ --------------------------------------------------------------------- city council ---------------------------- dear ---------------- this is in reply to a letter dated date and subsequent correspondence requesting a ruling that the income of trust is excluded from gross_income under sec_115 of the internal_revenue_code facts city a political_subdivision of state adopted a_trust agreement pursuant to the city code city established the trust as a vehicle to fund group hospital surgical and health_insurance_coverage for retired city employees their spouses and their dependents trust is administered by a board_of five trustees consisting of the city controller treasurer city human resources director city manager and two elected members of the city council appointed by the president of the city council under the provisions of the trust only the city may make contributions to the trust no portion of the principal or income of trust shall be used for or diverted to any plr-120155-10 purpose other than the payment of plan benefits and the reasonable expenses_incurred in the supervision and administration of trust private interests will neither participate in nor benefit from the operation of trust other than as providers of goods or services for reasonable_compensation the trust agreement may be amended at any time by city further trust is irrevocable unless and until there are no longer any participants eligible for benefits from trust upon termination of trust and satisfaction of all liabilities of trust any remaining assets shall be returned to city or transferred to another entity that meets the requirements of sec_115 of the code in no event will trust assets be distributed to an entity that is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code law analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization trust provides health coverage to retired employees of city a political_subdivision of state providing health benefits to current and former employees of a plr-120155-10 political_subdivision constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code the income of trust accrues to city the benefit to the participating employees is incidental to the public benefit see revrul_90_74 based on the information and representations submitted by the city we hold that the income of trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly trust’s income is excludable from gross_income under sec_115 of the code no opinion is expressed concerning the federal tax consequences under any provision of the code other than those specifically cited above in particular no representation is made that contributions or premiums_paid on behalf of or benefits received by employees former employees retirees spouses dependents or others will be tax-free this ruling concerns only the federal tax treatment of trust's income and may not be cited or relied upon as to any matter relating to the taxation of accident or health contributions or benefits this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely sylvia hunt assistant chief exempt_organizations branch division counsel associate chief_counsel tax exempt government entities enclosures copy of this letter copy for sec_6110 purposes
